         Case 1:20-cv-12229-NMG Document 43 Filed 05/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UMUOJI IMPROVEMENT UNION
(NORTH AMERICA), INC.

       Plaintiff

v.                                                           Civil Action No.: 1:20-CV-12229

UMUOJI IMPROVEMENT UNION
(NORTH AMERICA), INC., UMUOJI
IMPROVEMENT UNION, MASSACHUSETTS,
INC., VICTOR IDE OKOYE and OGOR OKOYE

       Defendants

 PLAINTIFF’S REPLY TO DEFENDANTS’ NOTICE TO COURT [DOC. #37] [LEAVE
                   TO FILE GRANTED ON MAY 20, 2021]

       Plaintiff submits this reply memorandum in order to address certain information provided

by the defendants in Defendants’ Notice to Court Pursuant to the Court’s Memorandum and

Order on Plaintiff’s motion for Preliminary Injunction Dated May 4, 2021 (“Notice”).

       Rather than simply notify the Court of the parties assent to the appointment of a master or

custodian pursuant to the Court’s Order dated May 4, 2021 (“Order”), the defendants instead

seek to use the Notice as a means of scoring points by portraying the plaintiff as unreasonable.

The second paragraph of the Notice states:

       Defendants further state that their attempts to meet with the other side to settle this matter
       out of court was rejected by Plaintiff’s Attorney on May 12, 2021 who instead of
       responding to this offer, merely restated the terms of their original proposal on March 4,
       2021.

       To clarify: pursuant to the Order, on May 10, 2021, the undersigned counsel sent

defendants’ counsel an email with a list of mediators to consider. See Exhibit A, appended.

Around this same time, defendants’ counsel sent the undersigned an email stating that the



                                                 1
         Case 1:20-cv-12229-NMG Document 43 Filed 05/21/21 Page 2 of 2




defendants did not wish to use a mediator and that they would ideally like to settle this matter out

of court to limit expenses. The undersigned then extended an offer of settlement containing the

following terms:

   1. Defendants agree to stop using the Umuoji Improvement Union ("UIU") name;
   2. Defendants agree to stop using UIU's IRS tax identification number; and
   3. All pending litigation be dismissed with prejudice.

See Exhibit B, appended.

Defendants’ counsel never responded to this email but instead filed the Notice.

                                                     Respectfully submitted,

                                                     UMUOJI IMPROVEMENT UNION
                                                     (NORTH AMERICA), INC.,

                                                     Plaintiff,

                                                     By its attorney,

                                                     /s/ Travis T. Pregent
                                                     Travis T. Pregent (BBO: 682998)
                                                     PREGENT LAW
                                                     One State Street, 1200
                                                     Boston, MA 02109
                                                     (978) 381-3256
                                                     travis@pregentlaw.com



                                        CERTIFICATION

       I certify that I have served this document via Notice of Electronic Filing for parties and
counsel on the date set forth below in accordance with the Federal Rules of Civil Procedure and
this Court’s Local Rules.

                                                             /s/ Travis T. Pregent ___
                                                             Travis T. Pregent
Date: May 21, 2021




                                                 2
